Case: 2:17-cv-00719-SDM-KAJ Doc #: 182 Filed: 01/21/21 Page: 1 of 7 PAGEID #: 2515




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


GREAT SOUTHLAND LIMITED,

                      Plaintiff,

       v.                                           Civil Action 2:17-cv-719
                                                    Judge Sarah D. Morrison
                                                    Magistrate Judge Jolson
LANDASH CORPORATION, et al.,


                      Defendants.


                                    OPINION AND ORDER

       This matter is before the Court on two discovery disputes: (1) Plaintiff’s request to depose

Bradley Jacobs, the CEO of Defendant XPO Logistics, Inc. (“XPO”), along with his Chief of Staff,

Catherine Friedman; and (2) XPO’s request for unredacted versions of Plaintiff’s Credit

Committee meeting minutes. (See Docs. 180, 181).

       For the reasons that follow, Plaintiff’s request to depose Mr. Jacobs and Ms. Friedman is

GRANTED. Neither deposition shall exceed four (4) hours, and Plaintiff must tailor them to be

as efficient as possible. The parties shall meet and confer and schedule these depositions to take

place within thirty (30) days of the date of this Opinion and Order. Further, XPO’s request for

Plaintiff’s unredacted meeting minutes is GRANTED. Plaintiff shall produce these documents

within fourteen (14) days of the date of this Opinion and Order.

       Given these findings, the parties are ORDERED to meet and confer and file a proposed

revised case schedule within fourteen (14) days of the date of this Opinion and Order. The parties

should note that, absent good cause, the case schedule will not be extended beyond what is
Case: 2:17-cv-00719-SDM-KAJ Doc #: 182 Filed: 01/21/21 Page: 2 of 7 PAGEID #: 2516




necessary to complete this additional discovery. Further, the dispositive motion deadline should

not change.

    I.       BACKGROUND

         This case stems from an alleged Ponzi scheme involving the financing of off-the-road

(“OTR”) tires retailing for roughly $100,000 each. (See generally Doc. 144). While the subject

of the alleged scheme—giant, expensive tires—may be unusual, its basic premise is not. The

alleged perpetrator, Jason Adkins, held his numerous entities out as tire brokerage companies. (Id,

¶ 42). Adkins would approach potential investors or lenders to invest in his companies or finance

lucrative tire deals with the promise of a high return on investment. (Id.).

         In March 2016, Plaintiff entered such a deal with Adkins’ company, Defendant Landash

Corporation (“Landash”), fronting nearly 2.5 million dollars to fund the purchase of 36 tires. (Id.,

¶¶ 46–47).    Before closing, however, Plaintiff performed some due diligence.            One of its

representatives visited the XPO warehouse in Houston, Texas (the “Warehouse”) where the OTR

tires were to be stored. (Id., ¶ 49). Warehouse manager, Defendant Afif Baltagi, showed him the

vacant storage space for Plaintiff’s 36 tires upon arrival. (Id.). In April 2016, Defendant Baltagi

represented that Plaintiff’s tires had arrived. (Id., ¶ 65).

         Plaintiff says that was a lie. (Id., ¶ 68). Defendant Baltagi did store a set of tires in the

Warehouse, but they were tires that Adkins had acquired earlier and that belonged to someone

else. (Id.). And Adkins and his alleged co-conspirators did this again and again, telling different

investors and lenders that those same tires were theirs. (Id.). Ultimately, Landash defaulted on its

obligations, and Adkins and his co-conspirators allegedly divvied up Plaintiff’s investment. (Id.,

¶ 78).

         Numerous lawsuits like this one ensued. Pertinent here, Defendant XPO unequivocally



                                                       2
Case: 2:17-cv-00719-SDM-KAJ Doc #: 182 Filed: 01/21/21 Page: 3 of 7 PAGEID #: 2517




claims that it was unaware of the scheme and that Defendant Baltagi acted alone. (See generally

Doc. 143). And much of the discovery in this case has focused on that. (See, e.g., Doc. 181-1).

         In the spring of 2020, the parties exchanged supplemental documents after the Court

granted yet another extension. (See generally Docs. 180, 181). As part of the production, Plaintiff

received email correspondence between Defendant Baltagi and Star Funding, Inc. (“Star

Funding”), an early victim of Adkins’ alleged scheme. (See generally Docs. 180-2, 180-3). Mr.

Jacobs and his assistant, Ms. Friedman, were among the few included on these emails. (See id.).

Plaintiff now seeks to depose them both. (See generally Doc. 180). As for XPO’s request, XPO

learned at Plaintiff’s reconvened 30(b)(6) deposition that Plaintiff had a Credit Committee that

met monthly to discuss loans. (Doc. 181-1 at 1). Plaintiff produced the minutes with substantial

redactions. (See generally Doc. 181-1). XPO now seeks unredacted versions. (See id.).

   II.      DISCUSSION

         The Court turns first to Plaintiff’s deposition requests before turning to XPO’s document

request.

   A. Depositions

         Plaintiff seeks to depose two individuals, including Bradley Jacobs, XPO’s CEO. And

while courts rarely prohibit parties from deposing individuals, different considerations apply when

that individual is a corporate officer like Mr. Jacobs. Plaintiff “must show that [Mr. Jacobs] has

unique personal knowledge of the matters at issue and that there are no less burdensome ways of

obtaining the same information.” Curtis v. Alcoa, Inc., No. 3:06-CV-448, 2008 WL 11342549, at

*3 (E.D. Tenn. Aug. 27, 2008) (collecting cases).

         Plaintiff has met its burden. Plaintiff relies on an email thread as evidence of Mr. Jacobs’

personal knowledge. In April 2015, Jo-Ann Erhard of Star Funding emailed Defendant Baltagi



                                                      3
Case: 2:17-cv-00719-SDM-KAJ Doc #: 182 Filed: 01/21/21 Page: 4 of 7 PAGEID #: 2518




regarding the status of Star Funding’s 36 tires at the Warehouse. (See Doc. 180-2). Unable to get

a direct answer from Mr. Baltagi, Ms. Erhard grew suspicious about the tires’ whereabouts. (See

id.). The correspondence grew increasingly tense, and on May 6, 2016, Mr. Jacobs’ assistant, Ms.

Friedman, forwarded the email chain to Mr. Baltagi’s supervisor, Dominick Muzi. (See Doc.

180- 3). Mr. Muzi then wrote to Defendant Baltagi, “Please note Brad [Jacobs] is on this email

chain and asked me to get involved. Can you please resolve this!!!” (See Doc. 180-2). Defendant

Baltagi responded curtly, “I am.” (Id.). Another of his supervisors, Ian Oliver, Vice President of

Operations, asked Defendant Baltagi whether he was “responding to Jo-Ann’s questions.” (Id.).

Seemingly exasperated by Mr. Muzi’s and Oliver’s questioning, Defendant Baltagi wrote back,

“Come on guys really?”        (Id.).   Mr. Oliver responded, “Afif when Brad [Jacobs] starts

question[ing] us we have to question you. We need to be able to provide answers.” (Id.).

       Plaintiff says that these emails show that “Mr. Jacobs possesses knowledge regarding

issues pertaining to Mr. Baltagi’s activities and the unauthorized release of tires that XPO was

holding for Star Funding, Inc.” (Doc. 180 at 2; see also Doc. 180-1).

       XPO, for its part, relies on caselaw establishing that it is generally more difficult to depose

a CEO. (See generally Doc. 181 at 1–2). That is true, but the heightened standard aims to prevent

fishing expeditions or harassment. Bluewater Music Servs. Corp. v. Spotify USA Inc., No. 3:17-

CV-01051, 2019 WL 6904599, at *2–3 (M.D. Tenn. Mar. 25, 2019) (citations omitted). For

example, a party may not depose a CEO simply to probe his or her background or “foundational”

knowledge about the company. Id. at *3 (denying plaintiff’s request to depose Spotify’s CEO

regarding “foundational information related to the issues in these cases”).

       But that is not what Plaintiff seeks to do. To the contrary, the emails suggest that Mr.

Jacobs read the correspondence, developed concerns, and raised those concerns with Defendant



                                                     4
Case: 2:17-cv-00719-SDM-KAJ Doc #: 182 Filed: 01/21/21 Page: 5 of 7 PAGEID #: 2519




Baltagi’s supervisors. (See generally Docs. 180-2, 180-3). Plaintiff has a right to ask Mr. Jacobs

about these emails and his knowledge of Defendant Baltagi’s actions. See Conti v. Am. Axle &

Mfg., Inc., 326 F. App’x 900, 907 (6th Cir. 2009) (noting that courts deny or limit depositions of

corporate officers who had “little if any interaction” with the individuals involved in the case).

       XPO additionally asserts that the members of its Global Forwarding Team have already

been deposed, making Plaintiff’s request unduly burdensome and disproportionate to the needs of

the case (Doc. 181 at 2). Yet, the Court need not “credit [that] bald assertion . . ., especially when

[Mr. Jacobs’] deposition could provide information critical to [Plaintiff’s] claims.” Conti, 326 F.

App’x at 907 (reversing district court’s decision prohibiting deposition of CEO). While the Court

agrees with XPO that Plaintiff should have noticed Mr. Jacobs’ deposition months ago, XPO does

not explain how this timing prejudices it. (See Doc. 181 at 2). Indeed, XPO, too, is currently

engaging in supplemental discovery.

       In sum, Plaintiff has met its burden to show Mr. Jacobs’ potential “knowledge of

information relevant to [Plaintiff’s] claims.” Conti, 326 F. App’x at 907. While Plaintiff need not

satisfy the same standard to depose Ms. Friedman, Plaintiff has shown that she may be deposed,

too. Plaintiff’s request is, therefore, GRANTED.

       Because, however, Plaintiff identifies no other basis supporting Ms. Friedman’s or Mr.

Jones’ knowledge apart from the Star Funding emails, the Court expects Plaintiff’s questions to be

tailored accordingly. Said differently, the subject matter supporting Plaintiff’s request is narrow—

so, too, should be the depositions. Accordingly, the Court limits each deposition to four (4)

hours. Less time will likely be necessary should Plaintiff, as directed, structure each deposition

to be as efficient as possible. See, e.g., E.E.O.C. v. Cintas Corp., No. 04-40132, 2015 WL

1954476, at *3 (E.D. Mich. Apr. 29, 2015) (permitting four-hour deposition of Cintas CEO). The



                                                      5
Case: 2:17-cv-00719-SDM-KAJ Doc #: 182 Filed: 01/21/21 Page: 6 of 7 PAGEID #: 2520




parties shall meet and confer and schedule these depositions to take place within thirty (30) days

of the date of this Opinion and Order.

   B. Redacted Meeting Minutes

       Plaintiff produced hundreds of pages of minutes from its Credit Committee meetings. (See

Doc. 18-1 at 56–206). The documents, however, are heavily redacted. (See id.). Plaintiff contends

that the redactions are proper as they have nothing to do with this lawsuit or XPO’s discovery

requests. (Doc. 180 at 1). Yet “‘[i]t is a rare document that contains only relevant information.’”

Ewalt v. GateHouse Media Ohio Holding II, Inc., No. 2:19-CV-4262, 2020 WL 4782860, at *2

(S.D. Ohio Aug. 18, 2020) (quoting Bartholomew v. Avalon Capital Grp., Inc., 278 F.R.D. 441,

451 (D. Minn. 2011)). And the Federal Rules of Civil Procedure “provide no support for the

redaction of irrelevant information.” Ewalt, 2020 WL 4782860, at *2 (citing Bartholomew, 278

F.R.D. at 451 (“Redaction is an inappropriate tool for excluding alleged irrelevant information

from documents that are otherwise responsive to a discovery request.”)).

       As XPO notes, the purportedly irrelevant information from the meeting minutes “‘may be

highly useful to providing context for the relevant information.’” Ewalt, 2020 WL 4782860, at *2

(quoting Bartholomew, 278 F.R.D. at 451). Thus, “[t]he Court sees no compelling reason for

[Plaintiff] not to disclose information solely on the grounds that [it] thinks the non-disclosed

materials are not relevant or responsive where that information appears in a document that contains

otherwise relevant or responsive information.” ArcelorMittal Cleveland Inc. v. Jewell Coke Co.,

L.P., No. 1:10-CV-00362, 2010 WL 5230862, at *3 (N.D. Ohio Dec. 16, 2010) (citing Orion

Power Midwest, L.P. v. Am. Coal Sales Co., No. 2:05-CV-555, 2008 WL 4462301, at *2 (W.D.

Pa. Sept. 30, 2008) (“There is no express or implied support [in the Federal Rules] for the insertion

of another step in the process . . . in which a party would scrub responsive documents of non-



                                                     6
Case: 2:17-cv-00719-SDM-KAJ Doc #: 182 Filed: 01/21/21 Page: 7 of 7 PAGEID #: 2521




responsive information.”)); see also Tween Brands Inv., LLC v. Bluestar All., LLC, No. 2:15-cv-

2663, 2015 WL 6955177, at *1 (S.D. Ohio Nov. 10, 2015) (compelling production of unredacted

documents where defendant had initially redacted portions of documents it characterized as

“highly confidential” and “not relevant”).

          XPO’s request for unredacted versions of Plaintiff’s meeting minutes is GRANTED as a

result. Plaintiff shall produce these documents within fourteen (14) days of the date of this Opinion

and Order.

   III.      CONCLUSION

          For the foregoing reasons, Plaintiff’s request to depose Mr. Jacobs and Ms. Friedman is

GRANTED. Neither deposition shall exceed four (4) hours, and Plaintiff must tailor them to be

as efficient as possible. The parties shall meet and confer and schedule these depositions to take

place within thirty (30) days of the date of this Opinion and Order. Further, XPO’s request for

Plaintiff’s unredacted meeting minutes is GRANTED. Plaintiff shall produce these documents

within fourteen (14) days of the date of this Opinion and Order.

          Given these findings, the parties are ORDERED to meet and confer and file a proposed

revised case schedule within fourteen (14) days of the date of this Opinion and Order. The parties

should note that, absent good cause, the case schedule will not be extended beyond what is

necessary to complete this additional discovery, and the Court intends for the dispositive motion

deadline to remain the same.

          IT IS SO ORDERED.

Date: January 21, 2021                                /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                     7
